Citation Nr: 9913860	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  94-45 175	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
traumatic rupture of the urethra, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from July 1993 and June 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO), which denied the benefits 
sought on appeal.

The veteran was afforded a personal hearing at the RO before 
a traveling member of the Board on April 23, 1996; a 
transcript of which is of record.  By letter dated April 1, 
1999, the Board advised the veteran that the member who 
conducted that hearing was no longer employed by the Board.  
He was advised of his right to another hearing before a 
member of the Board who participates in the Board decision.  
By signed correspondence received in May 1999, the veteran 
advised the Board that he did not want an additional hearing.  


FINDING OF FACT

On May 7, 1999, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Member, Board of Veterans' Appeals


Error! Not a valid link.


